Exhibit 10.2

 

AMENDMENT NO. 1 TO

 

SUBSCRIPTION AGREEMENT

 

THIS AMENDMENT NO. 1 TO SUBSCRIPTION AGREEMENT (this “Amendment”) is made as of
March 28, 2017, by and between Hyperdynamics Corporation., a Delaware
corporation (the “Company”) and the subscriber set forth on the signature
page hereto (the “Subscriber”),

 

W I T N E S S E T H:

 

WHEREAS, the Company has heretofore entered into a subscription agreement with
Subscriber (the “Subscription Agreement”) in connection with the initial closing
on March 17, 2017 (the “Initial Closing”) of the Company’s private placement
Offering of Units consisting of (i) one share of the Company’s Series Preferred
Stock, and (ii) a Warrant to purchase 223 shares of the Company’s Common Stock;
and

 

WHEREAS, the Company wishes to amend the Subscription Agreement to expand the
right of first refusal with respect to certain future issuances of the Company’s
securities set forth in Section 23 of the Subscription Agreement for all past
and future Subscribers in the Offering, including each Subscriber who purchased
the Units in the Initial Closing;

 

NOW, THEREFORE, the parties hereto, in consideration of the mutual promises
herein contained and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, hereby agree to amend the
Subscription Agreement as follows:

 

1.          Definitions; References; Continuation of Agreement.  Unless
otherwise specified herein, each capitalized term used herein that is defined in
the Subscription Agreement shall have the meaning assigned to such term in the
Subscription Agreement.  Each reference to “hereof,” “hereto,” “hereunder,”
“herein” and “hereby” and each other similar reference, and each other similar
reference, contained in the Subscription Agreement shall from and after the date
hereof refer to the Subscription Agreement as amended hereby.  Except as amended
and supplemented hereby, all terms and the remaining provisions of the
Subscription Agreement shall continue unmodified and remain in full force and
effect.

 

2.             Amendment of Section 23 of the Subscription Agreement

 

The parties hereto hereby agree that Section 23 of the Subscription Agreement
shall be deleted and replaced in its entirety by the following:

 

a.              In the event that, after the Offering Termination Date and prior
to the date that is nine (9) months following the initial Closing, the Company
determines to offer for sale or to accept an offer to purchase any Additional
Shares of Common Stock for consideration consisting solely of cash and/or
outstanding debt of the Company, each Subscriber who previously purchased Units
in the Offering (a “ROFR Holder”) shall have an option to purchase such ROFR
Option Holder’s pro rata share of Additional Series A Preferred Stock on the
same terms and conditions on which the Additional Shares of Common Stock are
proposed to be issued, as set forth in this Section (the “ROFR”).

 

b.              For purposes of this Section, “Additional Shares of Common
Stock” means shares of Common Stock and Common Stock Equivalents, other than:
(a) shares of Common Stock issued or issuable upon conversion or exchange of any
Common Stock Equivalent outstanding immediately prior to the Initial Issuance
Date; (b) shares of Common Stock issuable upon conversion of shares of Series A
Preferred Stock or upon exercise of warrants issued to purchasers and/or
placement agents in connection with the issuance of Series A

 

--------------------------------------------------------------------------------


 

Preferred Stock; (c) securities issued or issuable pursuant to the acquisition
of another entity or business by the Company by merger, purchase of
substantially all of the assets or other reorganization, but not including a
transaction in which the Company is issuing securities primarily for the purpose
of raising capital or to an entity whose primary business is investing in
securities; (d) shares of Common Stock or Common Stock Equivalents issued or
issuable by reason of a dividend, stock split, split-up or other distribution on
shares of Common Stock relating to any recapitalization, reclassification or
reorganization of the capital stock, or any consolidation or merger with another
corporation, or the sale of all or substantially all of its assets or other
transaction effected in such a way that there is no change of control;
(e) shares of Common Stock or Common Stock Equivalents issued in a registered
public offering under the Securities Act; (f) shares of Common Stock or Common
Stock Equivalents issued or issuable pursuant to the acquisition of another
entity or business by the Company by merger, purchase of substantially all of
the assets or other reorganization or pursuant to a joint venture or technology
license agreement, but not including a transaction in which the Company is
issuing securities primarily for the purpose of raising capital or to an entity
whose primary business is investing in securities; (g) shares of Common Stock or
Common Stock Equivalents issued or issuable to officers, directors and employees
of, or consultants to, the Company pursuant to stock grants, option plans,
purchase plans or other employee stock incentive programs or arrangements
approved by the Board of Directors, or upon exercise of options or warrants
granted to such parties pursuant to any such plan or arrangement; and
(h) securities issued to financial institutions, institutional investors or
lessors in connection with credit arrangements, equipment financings, lease
arrangements or similar transactions, in the aggregate no exceeding ten percent
(10%) of the number of shares of Common Stock outstanding at any time.  “Common
Stock Equivalents” means any securities of the Company which would entitle the
holder thereof to acquire at any time Common Stock, including without
limitation, any debt, preferred stock, rights, options, warrants or other
instrument that is at any time convertible into or exchangeable for, or
otherwise entitles the holder thereof to receive, Common Stock.

 

c.               The Company shall send to each ROFR Holder a written notice
(the “First ROFR Notice”). The First ROFR Notice shall set forth the material
terms of the proposed sale of Additional Series A Preferred Stock and the number
of Additional Series A Preferred Stock such ROFR Holder has the ROFR to purchase
(such ROFR Holder’s “Initial ROFR Amount”), which shall be a percentage of the
total number of Additional Series A Preferred Stock proposed to be sold equal to
(i) the total number of Units previously purchased by such ROFR Holder divided
by (ii) the total number of Units previously sold by the Company; and the First
ROFR Notice shall include a copy of this Section.  Each ROFR Holder wishing to
exercise its ROFR on all or part of its Initial ROFR Amount shall so notify the
Company in writing within ten (10) Business Days after the Company’s transmittal
of the First ROFR Notice (a “First ROFR Exercise Notice”). If First ROFR
Exercise Notices for fewer that the total number of Additional Series A
Preferred Stock are received by the Company, it shall within three (3) Business
Days after receipt of all First ROFR Exercise Notices send to each ROFR Holder
that theretofore submitted a First ROFR Exercise Notice a second written notice
(the “Second ROFR Notice”) setting forth the number of Additional Series A
Preferred Stock such ROFR Holder has the ROFR to purchase in addition to the
number of Units elected in such Subscriber’s First ROFR Exercise Notice (such
ROFR Holder’s “Second ROFR Amount”), which shall be a percentage of the total
number of Additional Series A Preferred Stock that were not elected to be
purchased in all First ROFR Exercise Notices equal to (i) the total number of
Units previously purchased by such ROFR Holder plus the number of shares of
Additional Series A Preferred Stock such ROFR Holder elected to purchase in its
First ROFR Exercise Notice divided by (ii) the total number of Units previously
sold by the Company plus the number of shares of Additional Series A Preferred
Stock elected to be purchased in all First ROFR Exercise Notices.  Each ROFR
Holder receiving a Second ROFR Notice wishing to exercise its ROFR on all or
part of his Second ROFR Amount shall so notify the

 

2

--------------------------------------------------------------------------------


 

Company in writing within five (5) Business Days after the Company’s transmittal
of the Second ROFR Notice (a “Second ROFR Exercise Notice”).

 

d.              If the total shares of Additional Series A Preferred Stock
elected to be purchased in all First ROFR Exercise Notices and all Second ROFR
Exercise Notices is less than the total number set forth in the First ROFR
Notice, the Company may sell the excess shares to persons other than ROFR
Holders, but only on substantially the same terms as set forth in the First ROFR
Notice.  ROFR Holders who have elected to purchase shares of Additional Series A
Preferred Stock shall execute the subscription and other related agreements for
the sale of the Additional Series A Preferred Stock, the closing of which shall
occur as provided in such documents.

 

3.             Counterparts.  This Amendment may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart.  In the event that any signature is
delivered by facsimile transmission or by e-mail delivery of a “.pdf” format
data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile or “.pdf” signature page were an original
thereof.

 

4.             Governing Law.  This Amendment shall be governed by and construed
in accordance with the laws of the State of New York.

 

(Signature page follows)

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed on the date first above written.

 

 

 

COMPANY:

 

 

 

 

 

HYPERDYNAMICS CORPORATION

 

 

 

 

 

By:

/s/ Raymond C. Leonard

 

 

Name: Raymond C. Leonard

 

 

Title: Chief Executive Officer

 

 

 

Acknowledged and Agreed to:

 

 

 

 

 

SUBSCRIBER (individual)

 

SUBSCRIBER (entity)

 

 

 

 

 

 

Signature

 

Name of Entity

 

 

 

 

 

By:

 

Print Name

 

 

Signature

 

 

 

 

 

Print Name:

 

Signature (if Joint Tenants or Tenants in Common)

 

Title:

 

 

4

--------------------------------------------------------------------------------